United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    February 14, 2007

                                                               Charles R. Fulbruge III
                             No. 05-10179                              Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CECILIO CONTRERAS-SANCHEZ, also known as
Celcilio Ramon Contreras-Sanchez,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 6:04-CR-51-All
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Cecilio Contreras-

Sanchez has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).

Contreras-Sanchez has filed a response.

     Our independent review of counsel’s brief, Contreras-

Sanchez’s response, and the record discloses no nonfrivolous

issue.   Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.